Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Oath/Declaration
The declaration under 37 CFR §1.130 filed on 01/26/2022, is sufficient to overcome the rejection of claims 54-80 under 35 USC §103 based upon the Gutierrez et al. reference. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carpenter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-81 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (U.S. 2016/0131164 A1, hereinafter refer to Carpenter).
Regarding Claim 54: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element and prevent a failure of the hydraulic element 102) (see Carpenter, Figs.1-2, ¶ [0001], and ¶ [0059]) comprising: 
a system controller (ECM/104) configured to actuate a first BOP function (note: the claimed “first BOP function” is equivalent to the first processing conditions of estimating health and remaining useful life of a hydraulic element. The first processing communication between the controller/ECM/104 and nodes/hydraulic element sensors 114/116/118/112 and prevent a failure of the hydraulic element 102) by communicating one or more commands to one or more nodes (nodes/hydraulic element sensors 114/116/118/112) of a functional pathway selected from at least two functional pathways associated with the first BOP function (see Carpenter, Figs.1-2, ¶ [0026], ¶ [0032]- ¶ [0035], and ¶ [0059]); 
each node (nodes/hydraulic element sensors 114/116/118/112) comprising an actuatable component (102) configured to actuate in response to a command received from the system controller (ECM/104) (see Carpenter, Figs.1-2 and ¶ [0026]- ¶ [0028]), each node having: 
one or more sensors (hydraulic element sensors 114/116/118/112) configured to capture data indicative of a first data set corresponding to actuation of the component (hydraulic element 102) (see Carpenter, Figs.1-2, ¶ [0026]- ¶ [0028], and ¶ [0032]- ¶ [0035]); and 
a processor (134) configured to: 
hydraulic element 102) (see Carpenter, Figs.1-2, ¶ [0026]- ¶ [0028], and ¶ [0032]- ¶ [0033]); and 
communicate the useful life remaining of the component to the system controller (ECM/104) (see Carpenter, Figs.1-2, ¶ [0026]- ¶ [0028], and ¶ [0032]- ¶ [0033]). 
Regarding Claim 55: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the processor of each node is configured to communicate a fault (a malfunction and/or a failure) to the system controller (ECM/104) if the useful life remaining of the component of the node is below a threshold (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0045], and ¶ [0059]).  
Regarding Claim 56: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the system controller (ECM/104) is configured to assign a risk level to the first BOP function (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0045], and ¶ [0059]).  
Regarding Claim 57: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element
Regarding Claim 58: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 56 as above. Carpenter further teaches wherein the risk level is assigned based, at least in part, on a harm associated with a failure to actuate the first BOP function (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0045], and ¶ [0059]).  
Regarding Claim 59: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 56 as above. Carpenter further teaches wherein the risk level is assigned based, at least in part, on a type of fault communicated by one or more nodes of a functional pathway (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0045], and ¶ [0059]).  
Regarding Claim 60: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the processor (134) of each node is configured to: 
compare the first data set to a second data set that corresponds to a simulation of actuation of the component of the node to determine one or more differences between the first data set and the second data set (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]); and 
communicate a fault to the system controller (ECM/104
Regarding Claim 61: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the component of at least one of the one or more nodes of at least one of the at least two functional pathways includes: 
a hydraulic manifold including one or more actuatable valves (103) (see Carpenter, Figs.1-2, ¶ [0017], and ¶ [0054]); or 
a hydraulic pump (see Carpenter, Figs.1-2, ¶ [0017], and ¶ [0054]).  
Regarding Claim 62: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the first data set includes data indicative of a number of times that the component (102) has been actuated (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]).  
Regarding Claim 63: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the first data set includes data indicative of a response time of the component (102) (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]).  
Regarding Claim 64: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the processor (134) of each node is configured to:
102) (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]); and
communicate a fault to the system controller (ECM/104) if an abnormal actuation of the component (102) is identified (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]).  
Regarding Claim 65: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the processor (134) of each node is configured to: 
analyze the first data set to useful life remaining of the actuable component (102) (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]); and 
communicate the useful life remaining to the system controller (ECM/104) (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]).
Regarding Claim 66: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 65 as above. Carpenter further teaches wherein the system controller (ECM/104) is configured to communicate the useful life remaining of the actuable component (102) of each node to a user (technician or an operator) (see Carpenter, Figs.1-2 and ¶ [0033]).  
Regarding Claim 67: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the system controller (ECM/104) is configured to select a second BOP function using a bypass element to prevent the hydraulic fluid 110 from entering the hydraulic element 102) (ECM/104) (see Carpenter, Figs.1-2, ¶ [0018], and ¶ [0059]).  
Regarding Claim 68: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the system controller (ECM/104) is configured to scan the BOP control system for available functional pathways for actuating the first BOP function (see Carpenter, Figs.1-2).  
Regarding Claim 69: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the system controller (104) is configured to communication to a user (technician or an operator) a number of available functional pathways for actuating the first BOP function (see Carpenter, Figs.1-2 and ¶ [0033]).  
Regarding Claim 70: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein a memory (136) in communication with each node of a functional pathway (see Carpenter, Figs.1-2 and ¶ [0030]- ¶ [0031]).  
Regarding Claim 71: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein at least one node (hydraulic element sensors 114/116/118/112) includes a memory configured to store at least a portion of the first data set (see Carpenter, Figs.1-2 and ¶ [0030]- ¶ [0031]).  
Regarding Claim 72: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein at least one node (hydraulic element sensors 114/116/118/112) includes a virtual (remote) sensor (see Carpenter, Figs.1-2 and ¶ [0035]).
Regarding Claim 73: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element and prevent a failure of the hydraulic element 102) (see Carpenter, Figs.1-2, ¶ [0001], and ¶ [0059]) comprising: 263011642Application No.: 16/165,545Docket No.: TOFF-028/03US 331676-2708
a system controller (ECM/104) configured to actuate a first BOP function (note: the claimed “first BOP function” is equivalent to the first processing conditions of estimating health and remaining useful life of a hydraulic element. The first processing communication between the controller/ECM/104 and nodes/hydraulic element sensors 114/116/118/112 and prevent a failure of the hydraulic element 102) by communicating one or more commands to one or more nodes (hydraulic element sensors 114/116/118/112) of a functional pathway selected from one or more functional pathways associated with the first BOP function (see Carpenter, Figs.1-2, ¶ [0026], ¶ [0032]- ¶ [0035], and ¶ [0059]); 
hydraulic element sensors 114/116/118/112) including an actuatable component (102) configured to actuate in response to a command received from the system controller (104) (see Carpenter, Figs.1-2 and ¶ [0026]- ¶ [0028]), each node having: 
one or more sensors (hydraulic element sensors 114/116/118/112) configured to capture data indicative of a first data set corresponding to actuation of the component (102) (see Carpenter, Figs.1-2, ¶ [0026]- ¶ [0028], and ¶ [0032]- ¶ [0035]); and 
a processor (134) configured to: 
compare the first data set to a second data set that corresponds to a simulation of actuation of the component (102) to determine one or more differences between the first data set and the second data set (see Carpenter, Figs.1-2, ¶ [0026]- ¶ [0028], and ¶ [0032]- ¶ [0033]); and 
communicate to the system controller (104) (see Carpenter, Figs.1-2, ¶ [0026]- ¶ [0028], and ¶ [0032]- ¶ [0033]). 
Regarding Claim 74: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 73 as above. Carpenter further teaches wherein the processor (134) of each node is configured to compare the first data set to the second data set, at least in part, by adjusting one or more coefficients of a model of the component (102
Regarding Claim 75: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 73 as above. Carpenter further teaches wherein the processor (134) of each node (hydraulic element sensors 114/116/118/112) is configured to compare the first data set to the second data set, at least in part, by: 
inputting at least a first sensed value from the first data set into a model of the component of the node to determine one or more expected values of the second data set (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]); and 
comparing at least a second sensed value from the first data set with at least one of the one or more expected values (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]).  
Regarding Claim 76: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 73 as above. Carpenter further teaches wherein the processor (134) of each node is configured to: 
analyze the first data set to identify an abnormal actuation of the component (102) (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]); and
communicate a fault to the system controller (104) if an abnormal actuation of the component is identified (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]). 
Regarding Claim 77: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 73 as above. Carpenter further teaches wherein the system controller (104) is configured to remove a first functional pathway from the one or more functional pathways if one or more nodes of the fist functional pathway communicates a fault to the system controller (104) (see Carpenter, Figs.1-2).  
Regarding Claim 78: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 73 as above. Carpenter further teaches wherein the system controller (104) is configured to remove a second functional pathway from the one or more functional pathways associated with a second BOP function if the second pathway includes one or more nodes of the fist functional pathway communicates a fault to the system controller (104) (see Carpenter, Figs.1-2, ¶ [0033], ¶ [0054]- ¶ [0055], and ¶ [0059]).  
Regarding Claim 79: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 73 as above. Carpenter further teaches wherein: the one or more functional pathways comprises a first functional pathway and second functional pathway (see Carpenter, Figs.1-2); and 
the system controller (104) is configured to actuate the first BOP function by communicating one or more commands to one or more nodes of the second functional pathway if one or more nodes of the first functional pathway communicates a fault to the system controller (104) (see Carpenter, Figs.1-2).  
Regarding Claim 80: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 54 as above. Carpenter further teaches wherein the system controller (104) is configured to periodically actuate the first BOP function to maximize system availability (see Carpenter, Figs.1-2).  
Regarding Claim 81: Carpenter discloses a blowout preventer (BOP) control system (a system and a method for estimating health and remaining useful life of a hydraulic element) as set forth in claim 73 as above. Carpenter further teaches wherein the system controller (104) is configured to periodically actuate the first BOP function (see Carpenter, Figs.1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BITEW A DINKE/Primary Examiner, Art Unit 2896